— Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 4, 1974, which reversed a decision of a referee and sustained an initial determination of the Industrial Commissioner holding claimant ineligible for benefits on the ground that he was not available for employment (Labor Law, § 591, subd 2). On the instant record it cannot be said that the board’s determination is not supported by substantial evidence, and it must, therefore, be affirmed (e.g. Matter of McDonald [Catherwood], 33 AD2d 594). Decision affirmed, without costs. Herlihy, P. J., Greenblott, Koreman, Main and Reynolds, JJ., concur.